DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 4/10/2018 has been considered again to correct the deficiency that the IDS did not include a date for NPL document 2.
Response to Arguments
Applicant’s arguments, see pages 6-8 of the remarks, filed 10/13/2020, with respect to the rejections in view of Nabet (US 2013/0092222 A1) have been fully considered and are persuasive. Specifically, applicant argues that though Nabet does disclose in paragraph [0039] that nano-wires may extend at non-orthogonal angles from the surface, there is no discussion in Nabet of all of the nano-wires being directed in the same non-orthogonal direction. Applicant further argues that the nano-pillars of the claimed invention are all angled directly from and relative to the surface in the same angle orientation to increase absorption of radiation in one direction and reduce absorption of radiation in a substantially opposite direction, and Nabet does not contemplate the specific angle orientation relative to the incident angle of the light, and does not increase absorption in one direction. These arguments have been fully considered and appear to be supported by at least figures 2A and 2B of Nabet wherein microscope views of the nano-wires show that not all of the nano-wires are directed in same non-orthogonal direction. Therefore, the arguments are found to be persuasive and the rejections of the claims in view of Nabet have been withdrawn. 
Applicant’s arguments, see pages 8-9 of the remarks, filed 10/13/2020, with respect to the rejections in view of Zhong et al. (EP 2 241 909 A2) have been fully considered and are persuasive. Specifically, applicant argues that though Zhong does disclose in paragraph [0020] that nanostructures extend in an angle range of 75 to 90 degrees from the surface, there is no discussion in Zhong of all of the nanostructures being directed in the same non-orthogonal direction. Zhong discloses that it is desirable to form the nanostructures to extend in a “substantially perpendicular” direction with regard to the surface. Applicant further argues that the nano-pillars of the claimed invention are all angled directly from and relative to the surface in the same angle orientation to increase absorption of radiation in one direction and reduce absorption of radiation in a substantially opposite direction, and Zhong does not contemplate the specific angle orientation relative to the incident angle of the light, and does not increase absorption in one direction. The arguments are found to be persuasive and the rejections of the claims in view of Zhong have been withdrawn. 
Applicant’s arguments, see page 9 of the remarks, filed 10/13/2020, with respect to the rejections in view of Vineis (US 2014/0191354 A1) have been fully considered and are persuasive. Specifically, applicant argues that there is no discussion in Vineis of nano-pillars all angled directly from and relative to the surface in the same angle orientation to increase absorption of radiation in one direction and reduce absorption of radiation in a substantially opposite direction. These arguments have been fully considered and appear to be supported by at least paragraphs [0003], 
Applicant’s remarks filed 10/13/2020 did not specifically include any remarks with regard to the cited Black et al. (US 2017/0052182 A1), Chang et al. (US 2015/0303332 A1) and Li et al. (US 2013/0052762 A1) references. However, similar to the arguments set forth above, Black does not disclose that all of the nanowires are angled directly from and relative to the surface in the same angle orientation to increase absorption of radiation in one direction and reduce absorption of radiation in a substantially opposite direction (fig. 5, para. [0080]); Chang does not disclose that all of the nanowires are angled directly from and relative to the surface in the same angle orientation to increase absorption of radiation in one direction and reduce absorption of radiation in a substantially opposite direction (figs. 8, 12, para. [0064]); and Li does not disclose that all of the nanostructures are angled directly from and relative to the surface in the same angle orientation to increase absorption of radiation in one direction and reduce absorption of radiation in a substantially opposite direction (figs. and para. [0039]).
Allowable Subject Matter
Claims 1-3, 6 and 8-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Derek S. CHAPEL
Primary Examiner
Art Unit 2872